Motion granted insofar as to permit the appellant to prosecute her appeal as a poor person and to permit the appeal to be heard on a typewritten record on appeal and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the appellant’s points upon the attorney for respondent and files 6 typewritten or 19 mimeographed copies thereof, together with the typewritten record on appeal with this court on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. The filing of an undertaking pursuant to section 298 of the Surrogate’s Court Act is dispensed with. Concur ■ — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.